Citation Nr: 0515922	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected post concussion syndrome.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968, and from September 1974 to March 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the RO.  

In an August 2004 decision, the Board denied the veteran's 
claim for an initial rating in excess of 10 percent for the 
service-connected post concussion syndrome.  He subsequently 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (the Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's representative filed a 
Joint Motion requesting that the Court vacate that portion of 
the Board's August 2004 decision that denied an initial 
rating in excess of 10 percent for the service-connected post 
concussion syndrome and remand the veteran's claim for 
further development and readjudication.  

In April 2005, the Court granted the motion, vacated the 
Board's August 2004 decision and remanded the case to the 
Board for compliance with directives that were specified in 
the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

As noted hereinabove, the issue presented for appeal was 
denied by the Board in an August 2004 decision.  The veteran 
subsequently appealed that decision to the Court.

While that case was pending at the Court, the VA Office of 
the General Counsel and the veteran's representative filed a 
Joint Motion to vacate the Board's August 2004 decision, and 
to remand this claim for readjudication.  The parties found 
that the Board did not discuss the provisions of 38 C.F.R. 
§§ 4.3, 4.7, and 4.21 (2004) in light of the veteran's 
complaints that his headaches were sometimes debilitating.  

For this reason, the parties concluded that the Board did not 
provide adequate reasons and bases for its decision to deny 
an initial rating in excess of 10 percent under the criteria 
of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).  

The Board notes that the veteran last underwent a VA 
examination to determine the severity of his service-
connected disability in June 2002.  

In light of the length of time that has passed, the Board 
finds that the RO should arrange for the veteran to undergo 
further VA examination to clarify the current severity of his 
headache disorder.  

Following that development, the RO should readjudicate the 
veteran's claim with specific consideration given to the 
provisions of 38 C.F.R. §§ 4.3, 4.7, and 4.21 in rating his 
service-connected post concussion headaches.  

Accordingly, this case is remanded for the following action:

1.  The RO should also take appropriate 
steps to ask the veteran and his attorney 
to provide a list of the names and 
addresses of any additional doctors and 
medical care facilities (hospitals, HMOs, 
etc.) which have treated him for the 
service-connected post concussion 
headaches.  They should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider.  When the veteran responds, the 
RO should obtain records from each health 
care provider that he identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform him of the 
records that could not be obtained, 
including what efforts were made to 
obtain them.  

2.  The RO should make arrangements for 
the veteran to be afforded a neurological 
examination to determine the nature and 
severity of his current headache 
complaints.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner's attention should be directed 
to providing a description as to the 
frequency and duration of the veteran's 
headaches.  All manifestations of any 
current headache disorder should be fully 
described in the examination report.  The 
examiner should evaluate the reported 
subjective manifestations to determine if 
they are consistent with the symptoms of 
a migraine headache, that is whether he 
has "prostrating and prolonged" attacks 
as those terms are understood in clinical 
practice.  If so, the examiner should 
describe the frequency, duration, and 
severity of those attacks.  Any 
diagnostic tests and studies deemed 
necessary by the examiner in order to 
respond to these inquiries should be 
conducted.  

3.  Once any indicated development is 
accomplished to the extent possible, the 
RO should readjudicate the issue on 
appeal, with specific consideration given 
to the provisions of 38 C.F.R. §§ 4.3, 
4.7, and 4.21.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, she should be furnished 
with a Supplemental Statement of the Case 
and be afforded an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



